Judgment reversed upon the law, and new trial granted, costs to abide the event. We think that, from the evidence in this case, it was for the jury to say whether the slide from which the plaintiff fell and was injured was properly constructed so as to afford proper protection from injury to children using it, and also whether the defendant should not have had someone in attendance to supervise its use by the children and to guard them from injury. Kelly, P. J., Manning, Young, Lazansky and Hagarty, JJ., concur.